The opinion of the Court was delivered by
Poché, J.
In the suit entitled Julie Cormier, administratrix, vs. Alexander Guilbeau, in the District Court of Lafayette parish, at the April term of the year 1871, Judge Mouton, having recused himself, appointed as judge ad hoc Conrad Debaillon, Esq., who had been admitted to practice as an attorney-at-law by this Court in June, 1870, or less than two years before the time of his appointment as judge ad hoc.
The object of this suit is to annul the judgment rendered and signed by the judge ad hoc on the 25th April, 1871, on the ground that *931Debaillon having not the qualifications required for a district judge at ■the time of his appointment the same was illegal and null, and the judgment rendered by him also a nullity.
The judgment of the lower court was in favor of plaintiff, annulling ■fche judgment rendered by the judge ad hoc, and defendant appeals.
She urges that the inquiry in the qualification of the judge ad hoc •comes too late after judgment, and that the objection for want of •capacity or eligibility of the judge ad hoc should have been urged before •going to trial.
It is a well-settled rule of jurisprudence that acts performed by «is facto officers have binding effect when the power of appointing, or the act of appointment, was not in violation of the Constitution or laws ■of the State.
The district judge had the unquestioned power to appoint a judge nmd hoc to try the cause; and his error consisted in selecting an attorney who did not possess all the qualifications presented by the Constitution. Does it follow that the acts performed by the appointee are absolutely mull?
Public policy has dictated a different ruling, which has been uniformly adopted by our courts. 26 A. 274, and cases there cited; 22 A. 629.
In the case of Braughn, 27 A. 563, this Court held that the Judge of fche Superior Criminal Court had no' authority in law to appoint any one without reference to his personal, professional, or specific qualifications, as judge ad hoc of his court, during his illness or absence, and that the appointment having been made in violation of the Constitution it was absolutely null and void, and could have no legal effect.
■ The qualifications of the appointee were not at issue in that case, tout the question turned upon the very foundation or essence of the .sight to appoint in the premises. ,
In this ease the issue is exclusively as to the qualifications of the •appointee, who, in this light, stands in the attitude of a party elected ■or appointed as district judge, who should lack some of the essential •qualifications for the office, but whose acts are binding until his ineligi-ibility is judicially ascertained and the office declared vacant according to law.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court be annulled, avoided, and reversed, and that plaintiff’s ■action for the nullity of the judgment rendered on April 25th, 1871, in -the suit of Julie Cormier, administratrix, vs. Alexander Guilbeau, be rejected and dismissed at his costs in both courts.